UNITED STATES DISTRICT COURT                                              USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                             DOCUMENT
                                                                          ELECTRONICALLY FILED
 -------------------------------------------------------------- X         DOC #:
                                                                :         DATE FILED: 03/27/2020
  JAMES MURPHY, ON BEHALF OF                                    :
  HIMSELF AND ALL OTHER PERSONS                                 :
  SIMILARLY SITUATED,                                           :
                                                                :          19-CV-9922 (VEC)
                                              Plaintiff,        :
                                                                :                ORDER
                            -against-                           :
                                                                :
                                                                :
   PETSMART, INC.,                                              :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Plaintiff has filed an amended complaint in response to a pending motion to

dismiss, Dkt. 18;

        IT IS HEREBY ORDERED THAT the pending motion to dismiss is DENIED as moot.

The Clerk of Court is respectfully requested to terminate the open motion at docket entry 16.



SO ORDERED.
                                                                    ________________________
Date: March 27, 2020                                                   VALERIE CAPRONI
      New York, New York                                             United States District Judge
